Citation Nr: 0721713	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-31 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss.

2.  Entitlement to a rating in excess of 20 percent for 
cartilaginous tumor of the left ilium with residuals of an 
injury to the lumbar spine with degenerative disc disease 
(DDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse





ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from March 1954 to August 1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arizona, which continued a noncompensable 
rating for left ear hearing loss and awarded a 20 percent 
rating for cartilaginous tumor of the left ilium with 
residuals of an injury to the lumbar spine with DDD.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.

The veteran has raised a claim of entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities.  As this issue has been 
neither procedurally prepared nor certified for appellate 
review, the Board is referring it to the RO for initial 
consideration and appropriate adjudicative action.  Godfrey 
v. Brown, 7 Vet. App. 398 (1995).  Additionally, a claim for 
special monthly compensation was filed and action deferred by 
the RO pending resolution of the issue on appeal.  Thus, that 
issue is likewise referred to the RO for appropriate action.




FINDINGS OF FACT

1.  Left ear hearing loss is productive of no more than a 
Level II designation.  The veteran is not service connected 
for hearing loss of the right ear.

2.  Cartilaginous tumor of the left ilium with residuals of 
an injury to the lumbar spine with DDD is productive of 
functional loss of range of motion due to pain.

3.  Lumbosacral radiculopathy results in motor impairment of 
4/5 of both lower extremities and some sensory impairment.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 
4.86 (2006).

2.  The criteria for a 40 percent evaluation, and no higher, 
for a cartilaginous tumor of the left ilium with residuals of 
an injury to the lumbar spine with DDD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.71a, Diagnostic Code 5243 (2006).

3.  The criteria for a separate 10 percent rating for 
lumbosacral radiculopathy of the right lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic 
Code 8520 (2006)
 
4.  The criteria for a separate 10 percent rating for 
lumbosacral radiculopathy of the left lower extremity have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.71a, Diagnostic Code 5243, 4.124a, Diagnostic 
Code 8520  (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an April 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claims.  An additional 
VCAA letter was issued in February 2005.  A letter advising 
the veteran of the evidence needed to establish a disability 
rating and effective date was issued prior to the hearing in 
January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service private and 
VA treatment records, lay statements, and VA examination 
reports.  

The Board notes additional evidence was submitted after the 
February 2006 supplemental statement of the case (SSOC) was 
issued.  The veteran waived initial RO consideration of the 
newly submitted evidence.  As such, remand for preparation of 
an SSOC is not necessary.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including hearing testimony; service medical records; VA 
medical records; VA examination reports; private medical 
records; and lay statements.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).


Left Ear Hearing Loss

The veteran contends that his service-connected left ear 
hearing loss warrants a compensable rating as he wears 
hearing aids.  Historically, service connection was awarded 
for left ear hearing loss in an October 1972 rating decision.  
The RO awarded a noncompensable rating effective September 
1972.  

Assignments of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  38 C.F.R. §§ 4.85, 4.86, Tables 
VI, VIA, VII.  Audiometric evaluations are conducted using 
the controlled speech discrimination tests together with the 
results of the puretone audiometry test.  38 C.F.R. 
§ 4.85(a).  Numeric designations (I through XI) are assigned 
by application of Table VI, in which the percentage of 
discrimination is intersected with the puretone decibel loss.  
38 C.F.R. § 4.85, Table VI.  The results are then applied to 
Table VII, for a percentage rating.  Id.

"Puretone threshold average," as used in Tables VI and VIA, 
is the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four.  This average is used in all 
cases (including those in § 4.86) to determine the Roman 
numeral designation for hearing impairment from Table VI or 
Table VIA.  38 C.F.R. § 4.85(d).

If impaired hearing is service-connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
numeral designation for hearing impairment of I, subject to 
the provisions of 38 C.F.R. § 3.383.  See 38 C.F.R. 
§ 4.85(f).

Under 38 C.F.R. § 4.86, evaluation of veterans with certain 
patterns of exceptional hearing impairment is contemplated.  
In the case where puretone thresholds are 55 decibels or more 
at each of the four specified frequencies (1000, 2000, 3000, 
and 4000 Hertz), either Table VI or Table VIA is applied, and 
whichever results in the higher numeral shall be applied.  
38 C.F.R. § 4.86(a).  In addition, when the puretone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the higher numeral of Table 
VI or Table VIA is also applied.  38 C.F.R. § 4.86(b).

The Board has thoroughly reviewed all the evidence of record 
delineated above and after careful consideration, finds that 
the veteran's left ear hearing loss more closely approximates 
the criteria for the current noncompensable rating.  See 
38 C.F.R. §§ 4.3, 4.7.  In this regard, in April 2004 the 
veteran was afforded a VA audiological examination.  Pure 
tone thresholds in the left ear, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
40
55
85
105

The left ear average was 71.  Speech audiometry revealed 
speech recognition ability of 96 percent in the left ear.  

Applying the foregoing medical evidence to the rating 
criteria for hearing impairment, the Board concludes that 
based on these examination results, the currently assigned 
noncompensable evaluation for left ear hearing loss is 
appropriate, and there is no basis for a higher evaluation at 
this time.  In that regard, in April 2004, the veteran's left 
ear manifested an average puretone threshold of 71 decibels 
and 96 percent of speech discrimination, resulting in a Level 
II designation under Table VI.  See 38 C.F.R. § 4.85.  The 
non-service connected right ear is again assigned a Level I 
designation to determine the percentage evaluation from Table 
VII.  See 38 C.F.R. § 4.85(f).  Together, a Level II and 
Level I designation results in a zero percent rating, under 
38 C.F.R. § 4.85, Table VII, and there is no basis for a 
higher rating.

The veteran's left ear hearing loss does not fall under the 
exceptional patterns of hearing loss as contemplated under 
38 C.F.R. § 4.86(a), as four of the specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) are not 55 decibels or 
more.  Similarly, it does not fall under the exceptional 
patterns of hearing loss contemplated under 38 C.F.R. 
§ 4.86(b), as puretone threshold are not 30 decibels or less 
at 1000 Hertz and 70 decibels or more at 2000 hertz.  

The Board acknowledges the veteran's contentions set forth in 
his hearing that the VA hearing tests are completely 
inaccurate because they lock you in a soundproof room with no 
interference noise, which is his problem.  The Board is bound 
in its decisions by the regulations of the Department.  38 
U.S.C.A. § 7104(c).  The supplementary information included 
with the publication of the revisions to the Schedule for 
rating hearing loss (64 FR 25206 (May 11, 1999)) discusses 
VA's choice of methodology employed for determining 
impairment of auditory acuity.  In short, the use of the 
Maryland CNC speech discrimination test and the puretone 
threshold average determined by an audiometry test was 
established by a regulation for evaluating hearing loss 
published in the Federal Register on November 18, 1987 (52 FR 
44117).  That regulation changed the method of evaluating 
hearing loss based on a VA study on hearing loss testing 
methods and assistive hearing devices that Congress had 
requested in 1984.  The results of this study were published 
by VA in a January 1986 report entitled "Report on Hearing 
Loss Study."  The hearing test administered in this case 
conforms to the examination requirements set forth in 
38 C.F.R. § 4.85, and is adequate for rating purposes.

While the Board does not dispute the veteran's complaints of 
hearing impairment necessitating hearing aids or the 
statements of friends and family showing how the veteran's 
hearing interferes with his daily life, the rating for 
hearing loss in the left ear under Table VI in combination 
with the Level I designation assigned to the non-service 
connected right ear under Table VII, warrants no more than a 
zero percent evaluation.  See 38 C.F.R. § 4.85.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Cartilaginous Tumor of the Left Ilium with Residuals of an 
Injury to the Lumbar Spine with DDD

The veteran contends that his service-connected cartilaginous 
tumor of the left ilium with residuals of an injury to the 
lumbar spine with DDD warrants a rating in excess of 20 
percent due to such symptoms including, but not limited to, 
constant radicular pain, difficulty standing and walking, and 
having to use muscle relaxers.   

Historically, service connection was awarded for a benign 
cartilaginous tumor 
of the left ilium in an October 1972 rating decision.  The RO 
awarded a non-compensable rating effective September 1972.  
In a March 1990 rating decision, the veteran's disability was 
reclassified as a cartilaginous tumor of the left ilium with 
a history of lumbar strain.  In December 2001, the RO again 
recharacterized the disability as cartilaginous tumor of the 
left ilium with residuals of an injury to the lumbar spine 
with DDD, and awarded a 10 percent rating effective February 
2001.

The veteran filed his increased rating claim in March 2004.  
In the May 2004 rating decision, the RO awarded an increased 
20 percent rating effective March 2004, the date of claim.  
The veteran contends that an even higher rating is warranted 
and as such, his claim remains in appellate status.  See AB 
v. Brown, 6 Vet. App. 35 (1993) (noting that, in a claim for 
an increased disability rating, the claimant will generally 
be presumed to be seeking the maximum benefit allowed by law 
and regulation and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded). 

The veteran's cartilaginous tumor of the left ilium with 
residuals of an injury to the lumbar spine with DDD is 
currently rated 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5243, for intervertebral disc syndrome.  

Under the General Rating Formula for Diseases and Injuries of 
the Spine, (for Diagnostic Codes 5235 to 5243 unless 5243 is 
evaluated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes), with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 20 percent evaluation is 
warranted where there is evidence of forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees, or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees, or muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour, such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation, 
under those same regulations, requires evidence of forward 
flexion of the thoracolumbar spine to 30 degrees or less.  
38 C.F.R. § 4.71a.  A 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine.  Id.

Alternatively, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
is assigned a 20 percent rating.  38 C.F.R. § 4.71a.  A 40 
percent rating is assigned for intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months.  Id.  A 60 percent rating is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  Id.

Intervertebral disc syndrome can also be evaluated by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  When 
evaluating on the basis of chronic manifestations, orthopedic 
disabilities should be evaluated using the criteria for the 
most appropriate diagnostic code or codes, and neurologic 
disabilities should be evaluated separately using the 
criteria for the most appropriate neurological diagnostic 
code or codes.  38 C.F.R. § 4.71a, General Formula for 
Diseases and Injuries of the Spine, Note (1) (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006). 

At the outset the Board acknowledges that the veteran's 
medical record is not without some measure of ambiguity 
regarding whether the veteran's DDD is related to the 
cartilaginous tumor of the left ilium.  However, in March 
1990, the RO previously determined that the veteran's 
cartilaginous tumor at the left ilium could not be 
disassociated with the veteran's long standing chronic 
mechanical low back pain with positive x-ray findings and 
thus, should be considered part and parcel of the same 
disability.  The RO reclassified the disability as a 
cartilaginous tumor of the left ilium with a history of 
lumbar strain, and in December 2001, reclassified the 
disability as including DDD. 

The Board has thoroughly reviewed all the evidence of record 
and after careful consideration, finds that the veteran's 
cartilaginous tumor of the left ilium with residuals of an 
injury to the lumbar spine with DDD more closely approximates 
the criteria for a 40 percent rating based on limitation of 
motion.  See 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  

In this regard, upon VA spine examination in April 2004, the 
veteran denied any functional losses over the past year 
requiring hospitalization or treatment by a physician because 
of his low back disorder.  Physical examination showed no 
tenderness upon palpation of the paraspinal and infraspinal 
muscles.  Forward flexion was to 40 degrees without pain and 
to 60 degrees with pain.  Extension was limited to 20 degrees 
without pain and 30 degrees with pain.  Right lateral bending 
was limited to 30 degrees without pain and to 40 degrees with 
pain.  Left lateral bending was limited to 30 degrees without 
pain and to 50 degrees with pain.  

Upon VA examination in June 2005, the examiner noted there 
was no ankylosis of thoracolumbar spine.  Range of motion of 
the thoraco-lumbar spine was as follows: extension to zero 
degrees; flexion to 10 degrees; bilateral lateral flexion to 
10 degrees; and bilateral lateral rotation to 10 degrees.  VA 
examination in September 2005 showed range of motion as 
follows: forward flexion to zero degrees without pain, 10 
degrees with pain; extension to zero degrees; and bilateral 
lateral flexion to zero degrees without pain, 10 degrees with 
pain.

On the November 2005 VA examination forward flexion was to 20 
degrees, extension to zero degrees, lateral flexion to 10 
degrees on the left and 20 degrees on the right. 

Private treatment records noted complaints of pain and muscle 
spasm.  A report from February 2004 noted relief with 
epidural injection.  The veteran utilizes a hospital bed to 
assist with back pain while sleeping.

In light of the above, the Board finds that the veteran's 
motion is limited such that a 40 percent rating is warranted.  
The Board also notes there is no evidence of unfavorable 
ankylosis of the thoracolumbar spine to warrant a 50 percent 
rating.  38 C.F.R. § 4.71a.  

Further, the Board does not find that a 60 percent rating is 
warranted under the criteria for intervertebral disc syndrome 
as there is no evidence of incapacitating episodes, i.e. bed 
rest prescribed by a physician, having a total duration of at 
least six weeks during the past 12 months.  38 C.F.R. 
§ 4.71a.  While his private physician has noted the pain is 
"incapacitating" and that he utilizes a wheelchair, the 
records do not show the veteran has been prescribed bedrest 
to treat his condition.   However, while a 60 percent is not 
warranted based upon incapacitating episodes, orthopedic and 
neurological symptoms can be rated separately and combined to 
yield a higher evaluation for his back condition.

With respect to neurological symptoms, the Board notes the 
opinions of the VA examiners that his neurological symptoms 
are not related to his service-connected cartilaginous tumor, 
and the private opinions suggesting a relationship between 
his current back disorder and the tumor.  However, the VA 
examinations and the private records all tend to agree that 
his neurological symptoms result from his disc disease.  
While the record raises some question as to whether the 
current DDD and arthritis are related to his service-
connected cartilaginous tumor, the December 2001 rating 
decision essentially included DDD as part of his service-
connected low back disorder.  The basis for doing so was 
unclear; nevertheless, the fact remains that he is presently 
service connected for DDD, and no formal adjudicative action 
questioning that has been undertaken (nor is the Board 
suggesting such).  See 38 C.F.R. § 3.105.  Thus, the Board 
must consider symptomatology related to DDD in evaluating his 
service-connected disability.

In this regard, records from BS, D.O. dated in November 2003 
show the veteran had no neurological involvement.  There was 
radicular pain into the right lower extremity noted in 
January 2004.

Records from Lenington Interventional Pain Management and 
Acupuncture dated in January 2004 show the veteran had 
negative straight leg raising bilaterally.  His gait was 
within normal limits.  Radicular pain was present at L5 
secondary to disc bulge.  Achilles patellar reflexes were not 
elicited.  The veteran was given epidural steroids.  In 
February 2004, the veteran was considered pain free.  He 
indicated that he had almost no leg pain and very minimal 
back pain.  

Upon VA spine examination in April 2004, the veteran denied 
radiating pain.  He also denied numbness, weakness, or bowel 
or bladder changes.  Sensation was intact in all extremities.  
The veteran had a back brace which he used at all times.  He 
denied unsteadiness or falls.  The veteran denied any 
functional losses over the past year requiring 
hospitalization or treatment by a physician because of his 
low back disorder.  Physical examination showed no tenderness 
upon palpation of the paraspinal and infraspinal muscles.  
Hip flexion and extension were 5/5.  

Records from BS, D.O., dated in July 2004 indicate the 
veteran had muscle spasm and guarding which limited his 
activities.  The veteran also had limited endurance in regard 
to standing and walking.  A June 2005 letter from that 
physician shows the veteran was more symptomatic with 
radicular pain extending into the legs causing marked 
impairment in the ability to ambulate.  

Upon VA examination in June 2005, the veteran continued to 
complain of low back pain.  He denied urinary incontinence, 
frequency or urgency.  He also denied erectile dysfunction or 
fecal incontinence.  He complained of leg or foot weakness 
and numbness.  He reported daily paresthesias and 
unsteadiness.  He complained of fatigue, decreased motion, 
stiffness, and weakness.  Pain was considered moderate and 
described as aching.  He used a walker to aid with 
ambulation.  There was no muscle spasm or atrophy.  The 
veteran had absent knee and ankle jerk.  Motor examination 
revealed a 4/5 in knee extension, ankle dorsiflexion, ankle 
plantar flexion and great toe extension bilaterally.  
Sensation in the lower extremities was impaired to pinprick, 
light touch, and position sense bilaterally.

The VA examination in September 2005, showed radiculopathy 
and decreased reflexes in the sensation of the lower 
extremities.  

Private records note the veteran is unsteady when ambulating 
and utilizes a motorized wheelchair.  During his hearing, the 
veteran described the pain he experiences in his legs.

In light of the above, the Board finds that the evidence 
supports separate 10 percent evaluations for radiculopathy in 
both lower extremities.  Objectively, the evidence shows 
motor function is 4/5, with some sensory impairment.  Such 
corresponds to a finding of mild incomplete paralysis under 
Diagnostic Code 8520.  38 C.F.R. § 4.124a.  Moderate 
incomplete paralysis is not objectively shown to warrant a 20 
percent rating.  

In reaching the conclusions above the Board has considered 
and applied the benefit of the doubt doctrine.  See 38 
U.S.C.A. § 5107(b).   


ORDER

Entitlement to a compensable rating for left ear hearing loss 
is denied.

Entitlement to a 40 percent rating for cartilaginous tumor of 
the left ilium with residuals of an injury to the lumbar 
spine with DDD is granted, subject to the regulations 
applicable to the payment of monetary benefits.

Entitlement to a separate 10 percent rating for lumbosacral 
radiculopathy of the right lower extremity is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.
 
Entitlement to a separate 10 percent rating for lumbosacral 
radiculopathy of the left lower extremity is granted, subject 
to the regulations applicable to the payment of monetary 
benefits.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


